Case: 2:20-cv-05966-ALM-EPD Doc #: 18 Filed: 08/31/21 Page: 1 of 3 PAGEID #: 115




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


A.C.,

        Plaintiff,

                                                        Case No. 2:20-cv-5966
                                                        Chief Judge Algenon L. Marbley
        v.                                              Magistrate Judge Elizabeth P. Deavers

BEST BUY STORES, LP, et al.,

        Defendants.

                            REPORT AND RECOMMENDATION

        Plaintiff originally filed this action in the Franklin County Court of Common Pleas

setting forth claims under the Computer Fraud and Abuse Act, 18 U.S.C. 1030 et seq., the Stored

Communications Act, 18 U.S.C. 2701 et seq., and Ohio law. Defendant Best Buy Stores, LP

(“Best Buy”) removed the action to this Court on November 18, 2020. (ECF No. 1.) On

February 18, 2021, the Court directed Plaintiff to file a written status report by February 25,

2021, advising the Court as to the status of service of process. (ECF No. 6.) Plaintiff responded

by requesting an extension of time to complete service on Defendant Caleb North. (ECF No. 7.)

On February 26, 2021, the Court granted Plaintiff an extension of time until April 2, 2021, to

complete service on Defendant North. (ECF No. 8.) Plaintiff sought and was granted an

additional extension of time until April 16, 2021, to complete service. (ECF Nos. 9, 10.)

        On April 16, 2021, Plaintiff filed a motion for leave to serve a subpoena on Columbus

State Community College and requested a further extension of time to complete service. (ECF

No. 11.) The Court construed Plaintiff’s motion as one for expedited discovery designed to

locate Defendant North and, noting the absence of demonstrated good cause, denied it without
Case: 2:20-cv-05966-ALM-EPD Doc #: 18 Filed: 08/31/21 Page: 2 of 3 PAGEID #: 116




prejudice by Order dated April 20, 20201. (ECF No. 12.) The Court also, however, granted

Plaintiff a further extension of time until May 19, 2021, to complete service on Defendant North.

(Id.)

         On June 2, 2021, the Court ordered Plaintiff to show cause within fourteen days why the

claims against Defendant North should not be dismissed and why an extension of time to effect

service should be allowed. (ECF No. 15.) Plaintiff responded on June 16, 2021, by renewing the

request to serve a subpoena on Columbus State Community College and requesting leave to

serve a subpoena on Adena Health Systems. (ECF No. 16.) In this response, Plaintiff

recognized that, absent the ability to complete service on Defendant North, dismissal of this

Defendant would be warranted. (Id. at 3.) By Order dated June 28, 2021, the Court granted

Plaintiff’s renewed request to serve a subpoena on Columbus State Community College but

denied Plaintiff’s request as it related to Adena Healthcare Systems. (ECF No. 17.) The Court

also granted Plaintiff an extension of time until July 30, 2021, to complete service on Defendant

North.

         To date, the Court’s docket reflects that Plaintiff has not completed service on Defendant

North nor has he requested any further extensions of time in which to do so. It is therefore

RECOMMENDED that Plaintiff’s claims against Defendant Caleb North be DISMISSED

WITHOUT PREJUDICE pursuant to Rule 4(m) for failure to timely effect service of process.

                               PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo



                                                 2
Case: 2:20-cv-05966-ALM-EPD Doc #: 18 Filed: 08/31/21 Page: 3 of 3 PAGEID #: 117




determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive

further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

U.S.C. 636(B)(1).

       The parties are specifically advised that failure to object to this R&R will result in a

waiver of the right to have the District Judge review the R&R de novo, and also operates as a

waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981



                                              /s/ Elizabeth A. Preston Deavers______
DATED: August 31, 2021                        ELIZABETH A. PRESTON DEAVERS
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
